NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, and 20-28 are allowed.
The closest prior art is Rhine et al. (US 2006/0286360) and Terlesky (US 2004/0152085) which are as discussed in the previous Office actions mailed on 1/4/2021 and 6/4/20212, the entire contents of which are incorporated herein by reference. Rhine is as discussed in the Non-Final rejection mailed on 1/4/2021. Rhine fails to disclose that the chemical linker, i.e. the alkyne, is further bound to a signaling moiety as required by instant claim 1. Rhine further teaches that the aerogel is a hybrid organic-inorganic aerogel and thus the aerogel of Rhine is excluded from claim 20, which requires that the aerogel consist of a polyhydroxybenzene compound crosslinked with formaldehyde.
Terlesky fails to disclose a chemical linker comprising an alkyne or an azide and fails to disclose that the chemical linker is further bound to a signaling moiety via the alkyl or the azide via click chemistry and thus is outside the scope of claim 1. Additionally, Terlesky requires a silane moiety, which is now excluded from instant claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766